Citation Nr: 0902901	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and dysphagia/swallowing problems, to 
include as secondary to hemorrhoids and/or appendectomy scar.

2.  Entitlement to service connection for depression, to 
include as secondary to hearing loss, tinnitus, and/or 
appendectomy scar.

3.  Entitlement to service connection for a gallbladder 
disorder.

4.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected disability.

5.  Entitlement to service connection for headaches, to 
include as secondary to tinnitus.

6.  Entitlement to an initial rating greater than 10 percent 
for appendectomy scar.

7.  Entitlement to an initial rating greater than 10 percent 
for hemorrhoids.
8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
stomach infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  The veteran also had subsequent National Guard and 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

Rating decision dated in September 2004 granted service 
connection for an appendectomy scar and assigned a 10 percent 
evaluation.  This decision also denied service connection for 
GERD, dysphagia/swallowing problems, gallbladder/stone 
surgery, depression, and sexual problems; and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a stomach infection.  Rating 
decision dated in March 2005 denied service connection for 
headaches.  Rating decision dated in September 2005 granted 
service connection for hemorrhoids and assigned a 0 percent 
evaluation.  These issues have been perfected for appeal.  In 
April 2007, the evaluation for hemorrhoids was increased to 
10 percent effective the date of claim. 

In November 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing has been 
associated with the claims file.  

The Board acknowledges that the issue of entitlement to an 
initial rating greater than 10 percent for tinnitus was also 
perfected for appeal.  However, at the November 2008 hearing, 
the veteran indicated that he was withdrawing this issue and 
therefore, it is no longer for consideration.  See 38 C.F.R. 
§ 20.204 (2008).  

The Board observes that the March 2005 rating decision also 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
upper back/right upper neck injury, bilateral shoulder 
injury, and left posterior rib injury.  In July 2005, the 
veteran submitted a notice of disagreement on these issues.  
A Statement of the Case (SOC) was not furnished.  However, in 
correspondence received in October 2005, the veteran 
indicated that he was not filing an 1151 claim and was 
withdrawing it.  Accordingly, further action regarding these 
issues is not required.  See 38 C.F.R. § 20.204 (2008).  

Additional evidence (copies of an April 2007 Social Security 
Administration (SSA) decision) was received at the Board in 
December 2008 and January 2009, within 90 days following 
certification of the appeal.  The Board acknowledges this 
evidence was received without a waiver of RO jurisdiction.  
On review, records from SSA were received at the RO in July 
2007 and have already been considered.  Thus, it is not 
necessary to remand this case so that the RO can consider the 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2008).

The issues of entitlement to an initial rating greater than 
10 percent for appendectomy scar; entitlement to service 
connection for a gallbladder disorder; and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a stomach infection are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  GERD and dysphagia/swallowing problems were not incurred 
during active service; and the more probative medical 
evidence does not indicate a medical nexus between such 
disability and service-connected hemorrhoids and/or 
appendectomy scar.

2.  Depression was not incurred during active service; and 
the more probative medical evidence does not indicate a 
medical nexus between depression and service-connected 
hearing loss, tinnitus, and/or appendectomy scar.  

3.  Sexual dysfunction was not incurred during active 
service; and the more probative evidence does not indicate a 
medical nexus between sexual dysfunction and service-
connected disability.  

4.  Headaches were not incurred during active service; and 
evidence of record does not support a finding that headaches 
are related to service-connected tinnitus.  

5.  The veteran's hemorrhoids are not productive of 
persistent bleeding and secondary anemia.  The isolated 
finding of fissures in March 2005 was not shown on subsequent 
examinations and this finding is not considered 
representative of the veteran's disability picture.  


CONCLUSIONS OF LAW

1.  Service connection for GERD and dysphagia/swallowing 
problems is not warranted.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Service connection for depression is not warranted.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  Service connection for sexual dysfunction is not 
warranted.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Service connection for headaches is not warranted.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

5.  The criteria for an evaluation greater than 10 percent 
for service-connected hemorrhoids are not met or more nearly 
approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 
The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Regarding the veteran's claims for service connection decided 
herein, the Board finds that the duty to notify has been 
satisfied.  Letters dated in November 2003 and July 2005 
notified the veteran of the evidence necessary to 
substantiate a claim of service connection for GERD.  Letter 
dated in November 2003 notified the veteran of the evidence 
necessary to substantiate claims of service connection for 
swallowing problems and gallbladder/gallstones.  Letters 
dated in May and July 2005 notified the veteran of the 
evidence necessary to substantiate a claim of service 
connection for depression.  Letters dated in July 2004 and 
July 2005 notified the veteran of the evidence necessary to 
substantiate a claim of service connection for sexual 
dysfunction.  Letters dated in December 2004 and July 2005 
notified the veteran of the evidence necessary to 
substantiate a claim of service connection for headaches.  
These letters also advised the veteran of the evidence VA 
would obtain and of the information and evidence he was 
responsible for providing.  By letter dated in April 2007, 
the RO again advised the veteran of the evidence necessary to 
substantiate his claims for service connection, to include on 
a secondary basis.  He was further advised of his and VA's 
responsibilities for obtaining evidence and was asked to 
provide any evidence in his possession that pertained to his 
claims.  The April 2007 letter also provided information 
regarding how VA assigns disability ratings and effective 
dates.  The claims were readjudicated by SSOC dated in June 
2008.

Regarding the veteran's claim for increased evaluation 
decided herein, the Board finds that the duty to notify was 
satisfied.  In this case, the claim for a higher disability 
rating for hemorrhoids is a "downstream" issue in that it 
arose from the initial grant of service connection.  The 
Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2008).  In 
line with the above reasoning, Vazquez-Flores does not apply 
to initial rating claims because VA's VCAA notice obligation 
was satisfied when the RO granted the veteran's claim for 
service connection. 

Prior to the rating decision granting service connection, the 
RO issued notice letters in May and July 2005, which advised 
the veteran of the evidence and information needed to 
substantiate a claim for service connection for hemorrhoids.  
The letters advised the veteran of which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  The veteran was also 
asked to provide any evidence in his possession that 
pertained to his claim.  By letter dated in April 2007, the 
veteran was advised of the evidence necessary to substantiate 
a claim for increase and he was provided information 
regarding how VA assigns disability ratings and effective 
dates.  Further, although not required under the 
circumstances of this case, in May 2008, the veteran was 
provided notice in compliance with Vazquez-Flores, supra.  
The claim was readjudicated by SSOC dated in June 2008.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records, selected service personnel records, VA 
medical center (VAMC) records, SSA records, and records from 
Dr. G.C.  The Board notes that information received from SSA 
largely consists of VA treatment records.  The veteran was 
provided VA examinations in March 2005 (headaches), June 2005 
(depression), May 2006 (depression, GERD, dysphagia, and 
sexual dysfunction), March 2007 (hemorrhoids), and July 2007 
(hemorrhoids).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection

The veteran essentially contends that his claimed 
disabilities are related to active military service and/or 
service-connected disability.  He has not contended that they 
had their onset during a period of service other than active 
duty.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating the probative value of medical evidence, the 
Board notes that it is free to favor one opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
Review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  Nieves-Rodriguez v. Peake, No. 06-
0312 (U.S. Vet. App. Dec. 1, 2008).  

        i. GERD and dysphagia/swallowing problems

The Board observes that GERD and dysphagia/swallowing 
problems were adjudicated by the RO as separate issues.  The 
Board notes that GERD is typically evaluated as analogous to 
hiatal hernia and dysphagia is one of the symptoms 
considered.  See 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 
7346 (2008).  Therefore, the Board has combined these issues.  

At the hearing, the veteran contended that GERD might be a 
residual of his in-service surgery or due to medication.  He 
reported that since the surgery it has been kind of hard for 
him to swallow and stuff comes up his neck.  He also reported 
a lot of nausea.  

Service treatment records show that in March 1978, the 
veteran was seen with complaints of vomiting and stomach 
pain.  He subsequently underwent an appendectomy.  A 
separation examination is not of record; however, on report 
of medical history completed at the time of the August 1980 
enlistment examination for the National Guard, the veteran 
denied stomach problems or frequent indigestion.  The abdomen 
was reported as normal on clinical evaluation.  On 
examination in August 1989, the veteran again denied stomach 
trouble or frequent indigestion and clinical evaluation of 
the abdomen was reported as normal.  On examination in 
October 1997, the veteran did report stomach trouble, 
described as a "busted appendix."  The examiner noted there 
was no sequelae.  The veteran continued to deny frequent 
indigestion.  Clinical evaluation of the abdomen remained 
normal.   

VAMC records document complaints of dysphagia and difficulty 
swallowing.  A diagnosis of GERD is shown and the veteran 
takes medication.  

A January 2006 statement from Dr. B.W., the veteran's VA 
primary care provider, indicates that it is at least as 
likely as not that the veteran's GERD and recurrent dysphagia 
are secondary to his service-connected hemorrhoids and 
residuals of abdominal surgery with ruptured scar tissue.

The veteran underwent a VA examination in May 2006.  He 
reported acid reflux.  On physical examination, the abdomen 
was obese without masses or organomegaly.  The veteran 
reported tenderness on palpation.  Upper GI was reported as 
negative.  Diagnosis was history of acid reflux with normal 
examination and normal upper GI.  The examiner opined that 
the claimed acid reflux was not likely due to the 
appendectomy scar and/or surgery for appendectomy or 
hemorrhoid condition because acid reflux has no relationship 
with these conditions.  

VA records show that the veteran was admitted in November 
2006 with intractable vomiting.  Assessment was upper GI 
bleeding and substance abuse.  EGD in November 2006 showed a 
Mallory-Weiss tear, and mid-body gastric ulcer status post 
CLO biopsy.  EGD was otherwise normal.  

The Board acknowledges the veteran's testimony of problems 
continuously since in-service surgery.  The veteran is 
competent to report problems capable of lay observation, such 
as difficulty swallowing.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Considering objective evidence of 
record, the veteran's reports of continuous symptoms 
following his appendectomy are not considered credible.  On 
review, service records do not show treatment for GERD and 
there is no evidence of any chronic disability during active 
service manifested by dysphagia/swallowing problems.  
Additionally, complaints were not noted on the reports of 
medical history and there is no evidence of a diagnosis of 
GERD and/or dysphagia for many years following discharge from 
active service.  

The Board also acknowledges the January 2006 medical 
statement which indicates that the veteran's GERD and 
dysphagia are related to service-connected disability.  For 
various reasons, the Board does not find this statement 
probative.  The statement is purportedly from the veteran's 
VA medical provider, Dr. B.W.  On review, it appears to be a 
prepared statement, submitted to the doctor for signature.  
It is noted that the statement is not on VA letterhead nor is 
it signed by the physician.  Rather, the provider's name is 
printed and there is an annotation on the bottom which 
appears to refer to VAMC North Little Rock.  The Board 
acknowledges that Dr. B.W. is the veteran's treating 
physician and he is likely familiar with the history reported 
by the veteran and the veteran's medical conditions.  
Notwithstanding, the statement provided is conclusory and is 
not supported by any rationale.  

In contrast, the May 2006 VA medical opinion is considered 
highly probative.  The examiner had access to the claims file 
and was therefore able to complete a longitudinal review of 
the veteran's medical history.  The examiner further 
discussed pertinent history and test results and also 
provided adequate rationale for his opinion.  

On review, the evidence does not support a finding that GERD 
and dysphagia/swallowing problems were incurred during active 
service.  Additionally, the more probative medical evidence 
does not indicate a medical nexus between such disability and 
service-connected appendectomy scar and/or hemorrhoids.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).

        ii. Depression

At the hearing, the veteran reported receiving treatment for 
his depression.  He indicated that the doctors focused mostly 
on his scar because he has a lot of problems and now he can't 
work and has a hard time sleeping.  He also indicated that 
his hemorrhoids were bothering him as well and he was having 
problems from his various service-connected disabilities.  

Active service records do not show any complaints of or 
treatment for depression.  On subsequent examinations dated 
in August 1980 and August 1989, the veteran's psychiatric 
system was reported as normal on clinical evaluation.  On the 
corresponding reports of medical history, the veteran denied 
depression or excessive worry.  The veteran's psychiatric 
system was apparently not examined at the time of the October 
1997 examination; however, on the corresponding report of 
medical history, the veteran again denied depression or 
excessive worry.  

Review of VA records shows treatment for depression since 
approximately 2003 and includes a diagnostic impression of 
depression secondary to chronic physical problems.  Recent 
treatment notes dated in June 2008 include an impression of 
depressive disorder, not otherwise specified (likely mood 
disorder due to general medical condition vs. major 
depressive disorder with psychotic features).  

A May 2005 statement from a VA provider, L.C., APRN, 
indicates that she has provided mental health services for 
the veteran since August and that he has a diagnosis of 
depression partly due to chronic pain problems.  

The veteran underwent a VA mental disorders examination in 
June 2005.  The veteran reported that he felt stressed out 
and attributed it to his pain level.  On mental status 
examination, the veteran's mood was depressed.  Diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
indicated he did not find specific evidence and sufficient 
evidence to suggest that the veteran's depression was 
secondary to scarring and that the etiology of his depression 
was unclear.  

A January 2006 statement from Dr. B.W. indicates that it is 
at least as likely as not that the veteran's 
anxiety/depression was secondary to service-connected 
bilateral hearing loss, tinnitus, hemorrhoids and residuals 
of abdominal surgery with ruptured scar tissue.

The veteran underwent another VA mental disorders examination 
in May 2006.  He reported depressive symptoms beginning a 
couple of years ago.  He reported nightmares about his in-
service surgery and that he has panic attacks.  He also 
reported mental health problems on a daily basis and poor 
sleep.  The examiner noted that the veteran appeared to be in 
chronic pain and physical discomfort.  Diagnosis was 
depression not otherwise specified.  The examiner stated that 
it was unlikely that the veteran's depression was secondary 
to his hearing loss, tinnitus, and abdominal scar.  In 
support of this conclusion, the examiner noted that the 
veteran never mentioned his hearing loss or tinnitus and 
although he talked about his abdominal pain, he was very 
vague in describing his symptoms.  

The Board acknowledges the January 2006 medical statement 
suggesting the veteran's depression is related to service-
connected disability.  As discussed above, the Board does not 
find this statement probative. 

The June 2005 examiner indicated that the etiology of the 
depression was unclear.  Subsequent examination in May 2006, 
however, is considered probative.  The examiner reviewed the 
claims file and discussed pertinent medical history.  
Additionally, the examiner provided an adequate rationale for 
his opinion based on the veteran's medical history and 
interview.  

The Board also acknowledges the VA records indicating 
depression is related to a general medical condition and the 
VA statement indicating depression is partly due to chronic 
pain.  In this regard, the Board notes that the veteran 
receives treatment for multiple medical conditions, most of 
which are not service-connected.  Considering the May 2006 VA 
opinion, the Board does not find these general statements 
sufficient to support a finding that depression is 
proximately due to or the result of service-connected 
disability.

On review, the evidence does not support a finding that 
depression was incurred during active service.  Additionally, 
the more probative medical evidence does not indicate a 
medical nexus between depression and service-connected 
tinnitus, hearing loss, and/or appendectomy scar.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102 (2008).  

        iii. Sexual dysfunction

At the hearing, the veteran reported that he started noticing 
erectile dysfunction about six or seven years prior.  He 
testified that the doctor told him that this could be a side 
effect of the medication for depression.  

Service treatment records do not show complaints of or 
treatment for sexual dysfunction.  VA records show a current 
diagnosis of erectile dysfunction and that the veteran has 
been prescribed medication.  

A January 2006 statement from Dr. B.W. indicates that it is 
at least as likely as not that the veteran's erectile 
dysfunction is secondary to his service-connected hemorrhoids 
and residuals of abdominal surgery with ruptured scar tissue.  

On VA examination in May 2006, the veteran reported that he 
has no erections and has not been able to have sex for the 
last couple of years.  He has been taking Viagra and other 
pills, which are not helpful.  Physical examination was 
negative.  Diagnosis was history of erectile dysfunction with 
normal examination.  The examiner opined that the claimed 
erectile dysfunction was not likely due to the appendectomy 
scar and/or surgery for appendectomy and hemorrhoid 
conditions because erectile dysfunction has no relationship 
with these conditions.  

VA records show the veteran is receiving medications from the 
pain clinic for complaints of chronic pain.  A July 2006 VA 
outpatient note indicates the need to cut down on narcotics 
as they will affect other organ systems especially sexual 
function.  Impression was sexual dysfunction.

The Board acknowledges the January 2006 medical statement 
suggesting the veteran's erectile dysfunction is related to 
service-connected disability.  As discussed above, the Board 
does not find this statement probative. 

To the contrary, the May 2006 VA medical opinion is 
considered highly probative.  The examiner reviewed the 
claims file and discussed pertinent medical history.  The 
examiner further provided adequate rationale for his opinion.  
Specifically, that erectile dysfunction had no medical 
relationship to the claimed service-connected disabilities.

The Board acknowledges the veteran's contentions that 
erectile dysfunction may be related to the medications he 
takes for depression.  As discussed above, the veteran is not 
service-connected for depression.  Further, although medical 
evidence suggests the use of narcotics can affect sexual 
functioning, the overall evidence does not establish that the 
veteran's sexual dysfunction is due to medication prescribed 
for service-connected disability.  

On review, the evidence does not support a finding that 
sexual dysfunction was incurred during active service.  
Additionally, the more probative evidence does not indicate a 
medical nexus between sexual dysfunction and service-
connected disability.  The preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 3.102 (2008).  

        iv. Headaches

At the hearing, the veteran testified that he did not have 
chronic headaches prior to service.  He indicated he has been 
diagnosed with migraine headaches and that they have been 
going on maybe seven or eight years.  He also indicated that 
when he was exposed to artillery he would have a lot of pain 
in his head and that his headaches come on with the tinnitus.  
The veteran agreed that it was his testimony that he started 
experiencing headaches during service and that they have been 
continuous since that time.  

The Board notes that at the hearing, the veteran's 
representative discussed whether new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for headaches.  Review of the claims file shows 
that a claim for service connection for headaches was 
received in October 2004 and denied by rating dated in March 
2005.  The veteran subsequently perfected an appeal of this 
issue.  There is no indication in the claims file that there 
was a prior final denial of service connection for headaches 
and the threshold question of whether new and material 
evidence needs to be submitted does not need to be addressed.  

Service treatment records from the veteran's period of active 
duty do not show any evidence of chronic disability 
manifested by headaches.  On reports of medical history 
completed in August 1980, August 1989, and October 1997, the 
veteran denied frequent or severe headaches.  

On VA examination in March 2005, the veteran reported he has 
been having migraine headaches for 10 years because of 
tinnitus.  He gets the headaches periodically once or twice a 
week.  On examination, central nervous system was grossly 
intact.  Motor and sensory functions were intact and reflexes 
were normal.  Diagnosis was history of headaches with normal 
examination.  Addendum indicates that a CT of the head was 
reported negative.  The examiner indicated that the headache 
condition was not likely due to tinnitus.  

VA records show continued complaints of headache and include 
an impression of chronic migraine.  In October 2005, the 
veteran underwent another CT for a history of headache for 
over one year, worse recently.  Impression was normal CT scan 
of the brain with and without contrast.  

The Board acknowledges that the veteran is competent to 
report having headaches.  See Charles, supra.  On review, 
however, the veteran's testimony and information in 
outpatient regards regarding the onset of the headaches is 
inconsistent.  Considering objective evidence of record, the 
veteran's reports that headaches began during service and 
continue to date are not considered credible.  Service 
treatment records are negative for evidence of chronic 
disability manifested by headaches during active service.  
Additionally, complaints were not noted on subsequent reports 
of medical history and medical evidence does not show 
treatment for migraine headaches for many years following 
discharge from active service.  

On review, the evidence of record does not support a finding 
that headaches were incurred during service or that they are 
related to service-connected tinnitus.  The preponderance of 
the evidence is against the claim for service connection and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

With regard to the claims for service connection decided 
herein, the Board acknowledges the veteran's contentions that 
his claimed disabilities are related to service or service-
connected disability.  The veteran, however, is not competent 
to provide a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

Evaluation for hemorrhoids

Rating decision dated in September 2005 granted service 
connection for hemorrhoids and assigned a 0 percent 
evaluation.  The veteran perfected an appeal of this decision 
and in April 2007, the evaluation was increased to 10 percent 
effective from the date of claim.  

At the hearing, the veteran reported recurrent bleeding when 
he has a bowel movement.  He also indicated that he has a lot 
of leakage and has problems with constipation.  He 
essentially contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids (external or internal) are evaluated as follows: 
mild or moderate (0 percent); large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences (10 percent); and with persistent 
bleeding and with secondary anemia, or with fissures (20 
percent).  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).  

Regarding the rating criteria to establish a 20 percent 
evaluation, the Board notes that the first two criteria are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  The third criteria is disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].

VA records note complaints of constipation, hemorrhoids, and 
bleeding with bowel movements.  The veteran was treated for a 
perirectal abscess in March 2005.  The veteran was seen in 
urgent care on May 13, 2005 with complaints of chronic 
problems with hemorrhoids, only partial relief with anusol 
suppositories.  He reported pain especially with bowel 
movements.  Rectal examination noted several fissures, and 
multiple tender internal hemorrhoids.  He was prescribed 
colace and anusol suppositories.  On May 17, 2005, the 
veteran again presented to urgent care with multiple 
complaints including hemorrhoids and rectal bleeding.  
Objectively, there was no blood on rectal examination.  
Assessment included chronic hemorrhoids with rectal bleeding.  
The veteran was admitted to the hospital in November 2006 for 
unrelated problems.  Rectal examination at that time was 
nontender and heme-negative.  

On VA examination in May 2006, the veteran reported 
constipation and that he has hemorrhoids which occasionally 
bleed.  He reported that the hemorrhoids flare up on and off.  
He denied a history of pain, itching, or burning.  The 
digital rectal examination was negative.  There were no 
hemorrhoids noticed and no bleeding.  

On VA contract examination (conducted by Dr. G.C.) in March 
2007, the veteran reported that he does not have a stool 
leakage problem, but that hemorrhoids are constantly present.  
Current treatment was ointment.  On rectal examination, there 
was no evidence of ulceration, fissures, or reduction of 
lumen.  Both external and internal hemorrhoids were present 
on rectal examination located at the anal verge, which were 
reducible.  There was no evidence of bleeding or thrombosis.  
There was evidence of frequent recurrence, with excessive 
redundant tissue.  The complete blood count was normal.  
Diagnosis remained hemorrhoids, external or internal.  The 
examiner noted that the rectum condition does not cause 
significant anemia.  

Record from Dr. G.C. dated in April 2007 shows the veteran 
was seen with various complaints including hemorrhoids and 
fecal leakage.  Assessment was hemorrhoids.  It was noted 
that he has some fecal leakage and that a prescription would 
be provided for that.  In May 2007, the veteran was given a 
prescription for male briefs due to leakage due to 
hemorrhoids.  

The veteran underwent additional VA examination in July 2007.  
He reported that he needs to wear briefs because of stool 
leakage.  He reported occasional bleeding and pain.  Digital 
rectal examination revealed the anal area was soiled with 
fecal matter.  There were no hemorrhoids, no bleeding, and no 
evidence of any thrombosis.  There was no pain or tenderness 
during the examination and sphincter tone was normal.  The 
examiner noted that the veteran was wearing a diaper and had 
semisolid fecal matter in the brief.  

On VA contract examination conducted in January 2008 on 
unrelated conditions, the rectal examination findings were 
normal without hemorrhoids, fissures, or masses.  

On review, the criteria for an evaluation greater than 10 
percent for hemorrhoids are not met or more nearly 
approximated.  Although there is evidence of occasional 
rectal bleeding, there is no evidence of persistent bleeding 
and secondary anemia.  The Board acknowledges the May 2005 
finding of fissures.  On review, however, this appears to be 
an isolated finding and is not representative of the 
veteran's disability picture, as subsequent examinations were 
negative for any findings of fissures.  

The Board has considered whether a staged rating is 
appropriate but finds that at no time during the appeal 
period has the veteran's hemorrhoid disability warranted an 
evaluation greater than 10 percent.  See Fenderson, supra.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges 
that the veteran was determined disabled by SSA; however, 
disability appears to be based on a primary diagnosis of 
disorders of the back and a secondary diagnosis of affective 
mood disorders.  Objective evidence does not show that the 
veteran is frequently hospitalized for hemorrhoids or that 
this disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.  As 
such, the requirements for referral for extraschedular 
evaluation are not met.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board notes that the claims file contains conflicting 
medical opinions regarding whether fecal leakage is related 
to service-connected hemorrhoids.  Specifically, as noted 
above Dr. G.C. prescribed male briefs to the veteran in May 
2007 "due to leakage due to hemorrhoids."  The statement 
provided is not supported by any rationale.  In contrast, the 
July 2007 VA medical examiner opined that "the claimed fecal 
leakage is not likely due to the hemorrhoid condition because 
there is no cause and effect relationship between hemorrhoids 
and fecal leakage."  This opinion is supported by adequate 
rationale and is considered probative.  Also noteworthy is 
that fecal leakage is not noted in the rating criteria 
pertaining to hemorrhoids.  Accordingly, identified fecal 
leakage is not for consideration in the instant appeal.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to service-connected disability and non service-
connected disability in the absence of medical evidence which 
does so].


ORDER

Entitlement to service connection for GERD and 
dysphagia/swallowing problems is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for sexual dysfunction is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to an initial evaluation greater than 10 percent 
for hemorrhoids is denied.




REMAND

In September 2003, the veteran claimed service connection for 
an appendectomy and residual effects from surgery, including 
painful scarring.  The veteran was subsequently granted a 10 
percent evaluation for appendectomy scar.  He contends that 
the currently assigned evaluation does not adequately reflect 
the severity of his disability.  He also contends that 
service connection is warranted for a gallbladder disorder 
and for residuals of a stomach infection.

At the hearing, the veteran testified that he had an 
appendectomy during service and at that time, they discovered 
a bowel problem and removed his gallbladder.  He reported 
that the surgery was in the base hospital at Ft. Stewart, 
Georgia.  The veteran's representative argued that it was not 
routine to have such scarring and that the surgery must have 
been more traumatic than the standard appendectomy.  

The veteran alleges significant residuals related to his in-
service appendectomy.  In a statement received in May 2005, 
he argued that he has three external scars, along with 
internal scarring and adhesions resulting in reduced range of 
motion and bowel obstruction.   

Treatment records show that in March 1978, the veteran was 
seen with complaints of vomiting and stomach pain, possible 
appendicitis.  Treatment record dated in August 1978 
indicates the veteran suffered a ruptured appendix in April 
and was in the hospital over one month.  On review, the 
claims file does not contain the in-patient clinical records 
and it is not clear whether the veteran had any complications 
following the appendectomy or additional surgical procedures 
as claimed.  Pursuant to the duty to assist, these records 
should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2008).

VA records note multiple abdominal scars and show the veteran 
continues to complain of chronic abdominal pain.  Surgery 
consult in December 2003 noted good healing of the abdominal 
wall without defects of any kind and that further surgery 
would not improve function or cosmetics.  Record dated in 
September 2004, however, notes possible adhesions and 
contracted right lower quadrant scar.  The veteran was 
scheduled for a diagnostic laparoscopy, lysis of adhesions, 
and scar revision in October 2004, but it does not appear 
that this was ever accomplished.  VA treatment record dated 
in September 2005 includes an assessment of right 
ilioinguinal neuropathy and painful scar.  A March 2006 pain 
assessment indicates the veteran underwent scar infiltration 
and right ilioinguinal nerve block.  

On review, it appears that the residuals of the veteran's 
appendectomy may encompass more than external scarring.  The 
Board acknowledges that the veteran has been provided various 
examinations.  These examinations largely address the 
surgical scars with the exception of the January 2008 
examination that determined that conditions of the cervical, 
thoracic, and lumbar spines were not secondary to 
appendectomy scarring.  Considering the medical evidence of 
record, along with the veteran's contentions, the Board finds 
that additional examination is necessary.  
See 38 C.F.R. § 3.327 (2008).

The issues of service connection for a gallbladder disorder 
and whether new and material evidence has been received to 
reopen service connection for residuals of a stomach 
infection are deferred pending the receipt of in-patient 
clinical records.  

Accordingly, the case is REMANDED for the following action:

1.  Request any in-patient clinical 
records pertaining to the veteran from 
Winn Army Community Hospital, Ft. 
Stewart, Georgia, for the period from 
March 1978 to August 1978.

2.  Thereafter, schedule the veteran 
for an appropriate examination to 
determine the nature and current 
severity of scarring status post 
appendectomy.  The claims file must be 
available for review and the examiner 
should note that it has been reviewed.  
Necessary diagnostic tests, if any, 
should be conducted.  The examiner is 
requested to identify all residuals of 
the in-service appendectomy and to 
specifically address whether there is 
any internal scarring, adhesions, or 
associated neuropathy.  All findings 
should be reported in detail and the 
examiner should provide complete 
rationale for any opinion provided.

3.  Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, readjudicate the issues of 
(a) entitlement to an initial 
evaluation greater than 10 percent for 
appendectomy scar; (b) entitlement to 
service connection for a gallbladder 
disorder; and (c) whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to 
service connection for residuals of a 
stomach infection.  All applicable laws 
and regulations should be considered.  
In this regard, the Board notes that if 
additional service department records 
are received, the RO should consider 
whether 38 C.F.R. § 3.156(c) (2008) is 
for application.  Additionally, the RO 
should determine whether separate 
evaluations are warranted based on the 
various surgical scars or additional 
residuals, if any.  In making this 
determination, 38 C.F.R. § 4.14 (2008) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


